EXHIBIT
“Q”

PRIME SPORTS MARKETING, LLC’S

AND GINA FORD’S JUNE 4, 2019
CORRESPONDENCE TO PLAINTIFF

Case 1:19-cv-00593-LCB-JLW Document 54-18 Filed 02/17/21 Page 1 of6

 
Drummond & Squillace, PLLC
Attorneys at Law
175-61 Hillside Avenue, Suite 205
Jamaica, New York 11432
(718) 298-5050 /F: (718) 298-5554

www.dswinlaw.com Stephen L, Drummond"
June 4, 9019 JoAnn Squillace™
VIA REGULAR MAIL AND VIA FACSIMILE: (212) 310-8007 7 txdlted NE
Weil, Gotshal & Manges LLP
767 Fifth Avenue

New York, NY 10153-0119
Attn: Mr, Jeffrey 8. Klein, Esq.

Re: ZION WILLIAMSON AND PRIMR SPORTS MARKETING, LLC & MS, GINA FORD
Dear Mr. Klein:

Please be advised that the Law Firm of Drummond & Squillace, PLLC and the Law Offices of
Alvin L. Pitiman represent Prime Sports Marketing, LLC (“PSM”) and Ms. Gina Ford, We
hereby acknowledge our Clients’ receipt of your June 2, 2019 letter regarding the "Consulting
and Joint Marketing and Branding Agreement" entered between Zion Williamson and our
Clients which has been submitted to us for consideration and response.

 

While we will not respond to the merits of your claims individually, please be advised that your
recitation to and reliance on the North Carolina Uniform Athlete Agents Act (CUAAA”) ig
misplaced and not applicable to your Client nor to the Agreement that he voluntarily and
knowingly entered into with our Clients. Your Client declared eligible for the 2019 NBA draft
on or about April 15, 2019 and the subject Agreement between our respective Clicnts was
entered into subsequent to your Client’s declaration for the NBA draft. Please be advised that
we reject your claims that the Agreement is void and/or voidable. ;

Indeed, we acknowledge your statement that your Client “does not wish to litigate” as his
recognition that he clearly and intentionally breached his contract with our Clients. To resolve
this matter without protracted litigation, our Client is amenable to the pursuit of an amicable i
resolution. However, as review of the facts, circumstances and documents in the within matter
lead us to conclude that a valid and enforceable written Agreement exists between our tespective
Clients, be advised that, in the event we are unable to achieve an amicable resolution, our Clients
are prepared to seek immediate court intervention, including injunctive relief, in order to protect
their legal interests. Your Client’s actions are clearly intentionat and willful and evident of
unlawful tortuous interference with the rights, authority, business and activities of our Clients.
Moreover, your Clients’ willful and intentional action of selecting a new agent/markeling agent
facilitated, enabled and/or authorized injurious actions by third party(ies) against our Clients

which have severely: damaged our Clients’ reputations, character and business beyond the
economic losses.

 

 

 

Case 1:19-cv-00593-LCB-JLW Document 54-18 Filed 02/17/21 Page 2 of 6
 

Pursuant to the valid and enforceable Agreement/contract between our respective Clients, PSM
and Ms. Gina Ford (its President) properly commenced performance by lending their prestigious
names and reputations to engage the marketplace in pursuit of economic
Opportunities/endorsements on behalf of Mr. Williamson through written and verbal
communications and representations—an Sngagement whose success has already been illustrated

million-dollar endorsements/opportunities for your Client’s consideration. The broadly
publicized announcement made by the Creative Artists Agericy (“CAA”) on May 30, 2019 (with
or without your Client’s authorization) has caused and continues to cause significant injuries,
losses and harm to our Clients as it has casted a dark and injurious cloud on the veracity and
integrity of our Clients which has damaged out Clients’ reputation and ability to conduct
business, Indeed, you and your Client should note that the foreseeable injuries, losses, damages

and harm caused (and continuing to be caused) to our Clients will likely exceed One Hundred
Million Dollars ($ 100,000,000.00).

Kindly advise as to whether your Client is amenable to an amicable mediation/resolution of this
matter by Noon Eastern Standard Time on June 10, 2019, Should we not receive any response
from you by that time, we will assume that your Client does not wish to pursue a prompt and
privately negotiated resolution of this dispute and our Clients will putsue any and all legal action

to protect their legal interests against your Client and against any and all other parties they deem
to be responsible,

  

Creative Artists Agency (CAA) Creative Artists Agency (CAA)
405 Lexington Avenue, 19" Floor 2000 Avenue of the Stars

New York, New York 10174 Los Angeles, California 90067
(212) 277-9099 (fax) (424) 288-2900 (fax)

Ms, Lisa Josephs Metelus (Marketing Agent)
Mr. Austin Brown (NBA Agent)

C/O Creative Artists Agoncy (CAA)

405 Lexington Avenue, 19" Floor

New York, New York 10174

(212) 277-9099 (fax)

Ms. Lisa Josephs Metelus (Marketing Agent)
Mr. Austin Brown (NBA Agent)

C/O Creative Artists Agency (CAA)

401 Commerce Street, Penthouse

Nashville, Tennessee 37219

Case 1:19-cv-00593-LCB-JLW Document 54-18 Filed 02/17/21 Page 3 of6

 

 

 
 

Ms. Lisa Josephs Metelus (Marketing Agent
Mr. Austin Brown (NBA Asen B Agent)
C/O Creative Artists Agency (CAA)

2000 Avenue of the Stars

Los Angeles, California 90067

(424) 288-2900 (fax)

Case 1:19-cv-00593-LCB-JLW Document 54-18 Filed 02/17/21 Page 4 of6

 

 

 
 

DRUMMOND & SQUILLACE, PLLC

175-61 Hillside Avenue, Suite 205
Jamaica, New York 11432
(718) 298-5050
Fax: (718} 298-5554

FAX COVER LETTER
From The Desk of
JoAnn Squillace

Partner

Date: Tine Av q
To: fVip. Seffiey f. Klan, ey,

FaxNoz ( 212) 3/0 - SUEL

re Zin Wi lacie Hind Lona |"oclohig Ud / Gun xed

Pages: including fax cover letter ne

Uhnse aun attend

 

The documents accompanying this telecopy transmafeston contaly infermetion from the law firm of Drummond & Sau

fs canfidential sond/or legally privileged, ‘The information i intended only for use by the Individual or entlty uumned onan franienen
sheet, If you are xot the intended recipient, you are hereby notified that eny disclosere, copying, distribution or the fnklog of any wetion
fn vellance an the contents of this éelecopled infarmation is strictly Prohibited, and the documents should be returned ta tie Fir
immediately, In this regard, H'you heve recelved this fefecapy in error, please hathty ua by telephone at 718-298-5050, "

Case 1:19-cv-00593-LCB-JLW Document 54-18 Filed 02/17/21 Page 5 of 6

 

 

 
 

 

HP LaserJet 200 color MEP M276nw
Fax Confirmation

 

 

Jun-4-2019 18:14

Job Date Time Type Identification Duration Pages Result
0

115 4 OK
3793 «6/4/2019 -16:08:53 = Send 12123108007 2:1

DRUMMOND & SQUILLACE, PLLC
175-61 Hillside Aven Hs, Suto 205
Jaraaies, New York 11437
(716) 498-050

Pans (718) 298-5854”
Oneesueees

FAX COVER LETTER
From The Desk of.

; JoAnn Squifiece

bate | Fine 4 tf Parner

ve: file. Seffry ¢. Klein, & ey.

Parwok (012) 310 - yh

Re fi Wikamrs id bhne Spats Macaig id 2 Gina tnd

Pages? Inolading fog cover Ietter

Cao ate tddokd.

 

 

ductfidential able pe Raily Bite Piaget crane nagar di en eae

Cid 1 litoewe,
lo reliehite bi [hab worn rah i tks favly yee i ton the anaes jsut cae

wy 8 bp

|
Pee
A
=

 

 

6 of 6
Case 1:19-cv-00593-LCB-JLW Document 54-18 Filed 02/17/21 Page

 

 

 

 
